Exhibit 10.3

Dated:  October 11, 2007

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

No. October 101 2007

$2,000,000




EAGLE BROADBAND INC.

Convertible Debenture

Due: October 11th, 2010

This Convertible Debenture (the “Debenture”) is issued by EAGLE BROADBAND INC.,
a Texas corporation (the “Company”), to DUTCHESS PRIVATE EQUITIES FUND, LTD., a
Cayman Island exempted company (the “Holder”), pursuant to that certain
Settlement Agreement and General Release dated October 11, 2007 (the “Settlement
Agreement”), as (i) full payment and final settlement of the Note 2 (as defined
in the Settlement Agreement) and (ii) partial payment on Note 1 (allocated as
defined in the Settlement Agreement) (collectively, the “Obligations”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the Holder or its
successors and assigns the principal sum of Two Million Dollars ($2,000,000),
together with all accrued but unpaid interest thereon, if any, on or before
October 9, 2010 (the “Maturity Date”) in accordance with the following terms:

Section 1.

General Terms

(a)

This Debenture and the shares of Common Stock issuable hereunder are issued
pursuant to the Settlement Agreement in exchange for the amounts stated in the
Settlement Agreement which are owed by the Company under the Obligations.  This
Debenture and such shares of Common Stock issuable hereunder shall be deemed to
have a holding period that commenced as of the original Issuance Date of the
February Debenture (as such term is defined therein) and original Issuance Date
of Note 1 (as such term is defined therein), for each of the Obligations.

(b)

Interest shall accrue on the unconverted principal amount of this Debenture at
the rate of eighteen percent (18%) per annum, compounded monthly.

Section 2.

Events of Default.

(a)

An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i)

The Company or any subsidiary of the Company shall commence, or there shall be
commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company





--------------------------------------------------------------------------------

commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 61 days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

(ii)

The Common Stock shall cease to be quoted for trading or listing for trading on
any of (a) the American Stock Exchange, (b) New York Stock Exchange, (c) the
Nasdaq National Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq OTC
Bulletin Board (“OTC”) (each, a “Primary Market”) and shall not again be quoted
or listed for trading on any Primary Market within five (5) Trading Days of such
delisting;

(iii)

The Company shall fail for any reason to deliver Common Stock certificates to
the Holder on or prior to the fourth (4th) Trading Day after a Conversion Date,
and such failure continues for two (2) Business Days after the Company receives
notice of such failure, or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with requests for conversions in accordance with the terms hereof;

(iv)

The Company shall fail for any reason to deliver the payment in cash of a Buy-In
Adjustment Amount (as defined herein) within the time period set forth in
Section 3(d)(vii); or

(v)

The Company shall fail to observe or perform any other covenant, agreement or
warranty contained in, or otherwise commit any breach or default of any
provision of this Debenture (except as may be covered by Section 2(a)(i) through
2(a)(iv) hereof) which is not cured with in the time prescribed, or an Event of
Default under any other debenture issued to the Holder in connection herewith;

(vi)

The Company shall fail to deliver an opinion letter for the resale of the shares
underlying this Debenture promulgated under Rule 144 within two (2) business
days of the date counsel for the Company receives the documentation required to
issue such opinion.

(b)

During the time that any portion of this Debenture is outstanding, if any Event
of Default has occurred, the Holder shall have the right to convert the full
principal amount of this Debenture, together with interest, at any time after an
Event of Default or the Maturity Date at the Conversion Price then in effect.
 The Holder need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
 Such declaration may be rescinded and annulled by Holder at any time prior to
payment hereunder.  No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.  Except with respect to
the limitation set forth in Section 3(b)(i) hereof upon an Event of Default,
notwithstanding any other provision of this Debenture, the Holder shall have no
obligation to comply with or adhere to any limitations, if any, on the
conversion of this Debenture or the sale of the Underlying Shares.





2




--------------------------------------------------------------------------------

Section 3.

Conversion.

(a)

Conversion at Option of Holder.

(i)

This Debenture shall be convertible into shares of Common Stock at the option of
the Holder, in whole or in part at any time and from time to time, after the
Original Issue Date (as defined in Section 5) (subject to the limitations on
conversion set forth in Section 3(b) hereof).  The number of shares of Common
Stock issuable upon a conversion hereunder equals the quotient obtained by
dividing (x) the outstanding amount of this Debenture to be converted by (y) the
Conversion Price (as defined in Section 3(c)).  The Company shall deliver Common
Stock certificates to the Holder on or prior to the fourth (4th) Trading Day
after a Conversion Date.

(ii)

The Holder shall effect conversions by delivering to the Company a completed
notice in the form attached hereto as Exhibit A (a “Conversion Notice”).  The
date on which a Conversion Notice is delivered is the “Conversion Date.”  Unless
the Holder is converting the entire principal amount, including interest,
outstanding under this Debenture, the Holder is not required to physically
surrender this Debenture to the Company in order to effect conversions.
 Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Debenture in an amount equal to the applicable
conversion.  The Holder and the Company shall maintain records showing the
principal amount converted and the date of such conversions.  In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error.

(b)

Certain Conversion Restrictions.

(i)

The Company shall not effect any conversions of this Debenture and the Holder
shall not have the right to convert any portion of this Debenture to the extent
that, after giving effect to such conversion, the Holder, together with any
affiliate thereof, would beneficially own (as determined in accordance with
Section 13(d) of the Exchange Act and the rules promulgated thereunder) in
excess of 4.99% of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion.  Since the Holder will not be obligated
to report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder.  If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Company shall notify the Holder of this fact
and shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with the periods described in
Section 3(a)(ii) and, any principal amount tendered for conversion in excess of
the permitted amount hereunder shall remain outstanding under this Debenture.
 The provisions of this Section may be waived by a Holder upon not less than 65
days prior notice to the Company.

(ii)

The Holder shall not convert in excess of Two Hundred Thousand Dollars
($200,000) of principal amount of this Debenture in any calendar month
(“Conversion Threshold”).  In the event the Company’s Common Stock trades in
excess of seven hundred thousand dollars ($700,000) in any calendar month, then
the Holder shall not be limited by the Conversion Threshold, but instead shall
be entitled to convert up to thirty percent (30%) of the monthly dollar volume
of the common stock in each calendar month.  Notwithstanding the forgoing, this
conversion restriction shall not apply upon the occurrence of an Event of
Default or if waived in writing by the Company.

(c)

Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to seventy-five percent (75%) of the lowest closing bid price of the
Common Stock during the twenty (20) Trading Days immediately preceding the
Conversion Date as quoted by Bloomberg, LP (the “Conversion Price”).





3




--------------------------------------------------------------------------------

(d)

Other Provisions.

(i)

All calculations under this Section 3 shall be rounded up to the nearest $0.0001
or whole share.

(ii)

In case of any Change of Control Transaction (as defined in Section 5), the
Holder shall have the right thereafter to convert this Debenture at the
Conversion Price into the shares of stock and other securities, cash or property
receivable upon or deemed to be held by holders of Common Stock following such
Change of Control Transaction, and the Holder shall be entitled upon such event
to receive such amount of securities, cash or property as the shares of the
Common Stock of the Company into which this Debenture could have been converted
immediately prior to such Change of Control Transaction would have been entitled
if such conversion were permitted.

(iii)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversions of the entire principal amount of this Debenture,
including interest, then outstanding.  If, at any time, the Holder submits a
Conversion Notice and the Company does not have sufficient authorized but
unissued shares of Common Stock (or alternative shares of Common Stock as may be
contributed by stockholders of the Company) available to effect, in full, a
conversion hereunder (a “Conversion Default,” the date of such default being
referred to herein as the “Conversion Default Date”), the Company shall issue to
the Holder all of the shares of Common Stock that are available.  Any portion of
this Debenture that cannot be converted due to the Company’s lack of sufficient
authorized Common Stock may be deemed null and void upon written notice sent by
the Holder to the Company.  The Company shall provide notice of such Conversion
Default (“Notice of Conversion Default”) to the Holder, by facsimile, within one
(1) business day of such default.  The Company agrees to pay the Holder payments
for a Conversion Default (“Conversion Default Payments”) in the amount of
(N/365) multiplied by 0.24 multiplied by the amount of the tendered but not
converted principal amount of this Debenture, where N equals the number of days
from the Conversion Default Date to the date (the “Authorization Date”) that the
Company authorizes a sufficient number of shares of Common Stock to effect
conversion of the remaining principle due hereunder.  The Company shall send
notice (“Authorization Notice”) to the Holder that additional shares of Common
Stock have been authorized, the Authorization Date, and the amount of Holder’s
accrued Conversion Default Payments.  The accrued Conversion Default Payments
shall be paid in cash or shall be convertible into Common Stock at the
conversion rate set forth in Section 3(c), upon written notice sent by the
Holder to the Company, which Conversion Default shall be payable as follows: (i)
in the event the Holder elects to take such payment in cash, cash payment shall
be made to the Holder within five (5) business days, or (ii) in the event Holder
elects to take such payment in stock, the Holder may convert at the conversion
rate set forth in Section 3(c) until the expiration of the conversion period.

(iv)

The issuance of certificates for shares of the Common Stock on conversion of
this Debenture shall be made without charge to the Holder thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the Holder of such Debenture so converted, and the Company shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.

(v)

If, by the fourth (4th) Trading Day after a Conversion Date, any portion of the
shares of this Debenture have not been delivered to the Holder, and the Holder
purchases, in an open market transaction or otherwise, shares of Common Stock
(the “Covering Shares”) necessary to make delivery of shares that would have
been delivered if the full amount of the shares to be converted had been
delivered to the Holder, then the Company shall pay to the Holder, in addition
to any other amounts due to Holder pursuant to this Debenture, and not in lieu
thereof, the Buy-In Adjustment Amount (as defined below).  The “Buy In
Adjustment Amount” is the amount equal to the excess, if any, of (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Covering Shares minus (y) the net proceeds (after brokerage commissions, if any)
received by the Holder from the sale of the sold shares.  The Company shall pay
the Buy-In Adjustment Amount to the Holder in immediately available funds within
five (5) Business Days of written demand by the Holder.  By way of illustration
and not in limitation of the foregoing, if the Holder purchases shares of Common
Stock having a total purchase price





4




--------------------------------------------------------------------------------

(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
shares of Common Stock it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount which the Company will be required to pay to the Holder will
be $1,000.

Section 4.

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered:  (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one (1) Trading Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:




If to the Company, to:

Eagle Broadband Inc.

 

101 Courageous Drive

 

League City, TX 77573

 

Attention: Brian Morrow

 

Telephone:

(281) 538-6000

 

Facsimile:

(281) 538-4730

 

 

With a copy to:

Bettison, Doyle, Apffel & Guarino

 

6710 Stewart Road, Suite 300

 

Galveston, TX 77551

 

Attention: Jeff Adams, Esq.

 

Telephone:

(409) 744-9783

 

Facsimile:

(409) 744-9786

 

 




If to the Holder:

Dutchess Private Equities Fund, Ltd.

 

50 Commonwealth Ave., Suite 2

 

Boston, MA 02116

 

Attention:

Doug Leighton

 

Telephone:

(671) 301-4702




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

Section 5.

Definitions.  For the purposes hereof, the following terms shall have the
following meanings:

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Change of Control Transaction” means the occurrence of (a) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Company (except that the acquisition of voting securities by
the Holder shall not constitute a Change of Control Transaction for purposes
hereof), (b) a replacement at one time or over time of more than one-half of the
members of the board of directors of the Company which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination





5




--------------------------------------------------------------------------------

to the board of directors was approved by a majority of the members of the board
of directors who are members on the date hereof), (c) the merger, consolidation
or sale of fifty percent (50%) or more of the assets of the Company or any
subsidiary of the Company in one or a series of related transactions with or
into another entity, or (d) the execution by the Company of an agreement to
which the Company is a party or by which it is bound, providing for any of the
events set forth above in (a), (b) or (c).

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.001, of the Company and
stock of any other class into which such shares may hereafter be changed or
reclassified.

“Conversion Date” shall mean the date upon which the Holder gives the Company
notice of their intention to effectuate a conversion of this Debenture into
shares of the Company’s Common Stock as outlined herein.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Original Issue Date” shall mean the date of the first issuance of the February
Debenture and Note 1, regardless of the number of transfers and regardless of
the number of instruments, which may be issued to evidence such instruments.

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Trading Day” means a day on which the shares of Common Stock are quoted on the
OTC or quoted or traded on such Primary Market on which the shares of Common
Stock are then quoted or listed; provided, that in the event that the shares of
Common Stock are not listed or quoted, then Trading Day shall mean a Business
Day.

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
this Debenture in accordance with the terms hereof.

Section 6.

Except as expressly provided herein, no provision of this Debenture shall alter
or impair the obligations of the Company, which are absolute and unconditional,
to pay the principal and interest of this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed.  This Debenture is a
direct obligation of the Company.

Section 7.

This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

Section 8.

If this Debenture is mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of
the mutilated Debenture, or in lieu of or in substitution for a lost, stolen or
destroyed Debenture, a new Debenture for the principal amount of this Debenture
so mutilated, lost, stolen or destroyed but only upon receipt of evidence of
such loss, theft or destruction of such Debenture, and of the ownership hereof,
and indemnity, if requested, all reasonably satisfactory to the Company.

Section 9.

This Debenture shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without giving effect to conflicts of laws
thereof.





6




--------------------------------------------------------------------------------

Section 10.

If the Company fails to strictly comply with the terms of this Debenture, then
the Company shall reimburse the Holder promptly for all fees, costs and
expenses, including, without limitation, attorneys’ fees and expenses incurred
by the Holder in any action in connection with this Debenture, including,
without limitation, those incurred: (i) during any workout, attempted workout,
and/or in connection with the rendering of legal advice as to the Holder’s
rights, remedies and obligations, (ii) collecting any sums which become due to
the Holder, (iii) defending or prosecuting any proceeding or any counterclaim to
any proceeding or appeal; or (iv) the protection, preservation or enforcement of
any rights or remedies of the Holder.

Section 11.

Any waiver by the Holder of a breach of any provision of this Debenture shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture.  The
failure of the Holder to insist upon strict adherence to any term of this
Debenture on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Debenture.  Any waiver must be in writing.

Section 12.

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
amount deemed interest due hereunder shall violate applicable laws governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum permitted rate of interest. The Company covenants
(to the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law or other law which would prohibit or
forgive the Company from paying all or any portion of the principal of this
Debenture as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.

Section 13.

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

Section 14.

This Debenture is exchangeable for an equal aggregate principal amount of
Debentures of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration of
transfer or exchange.

Section 15.

For purposes of calculating the holding period for the Underlying Shares , the
Holder shall tack back to the Original Issue Dates for the February Debenture
and Note 1, and the Company shall not adopt a position inconsistent with the
foregoing or contest such tacking for any reason, provided that such position is
not inconsistent with law, and the Company shall use its best efforts to
cooperate with the Holder in any efforts the Holder may undertake to assert such
tacking in connection with the future sale of the Underlying Shares or any other
securities issued upon the conversion of this Debenture.

Section 16.

The Company shall use all commercially reasonable best efforts to have an
opinion letter stating that the Holder’s shares underlying the Debenture are
eligible for sale under Rule 144.  In the event that counsel to the Company
fails or refuses to render an opinion as required to issue the Shares in
accordance with this Section (either with or without restrictive legends, as
applicable), then the Company irrevocably and expressly authorizes counsel to
the Holder to render such opinion.  The Transfer Agent shall accept and be
entitled to rely on such opinion for the purposes of issuing the Underlying
Shares.  Any costs incurred by the Holder for such opinion letter shall be added
to the Debenture.  The Company shall cooperate fully and in a timely manner with
the transfer agent for any Company information requested by the transfer agent.





7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date set forth above.

 

 

COMPANY:

 

 

 

EAGLE BROADBAND INC.

 

 

 

 

 

 

By:

/s/ Brian Morrow

 

 

Name:

Brian Morrow

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

HOLDER:

 

 

 

DUTCHESS PRIVATE EQUITIES FUND, LTD.

 

 

 

 

 

By:

/s/ Douglas H. Leighton

 

 

Name:

Douglas H. Leighton

 

 

Title:

Director

 

 

 

 

 








8


